Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 10/05/2020 has a total of 30 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a method of dynamic slot format indicator configuration.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, receiving an indication of a plurality of sets of slot format indicator parameters and receiving a communication that identifies a set of slot format indicator parameters from the plurality of sets of slot format indicator parameters in order to accomplish what solution, or what is being solved by preforming these steps.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12, 17-18, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the phrase “…medium access control control element communication…” which makes the claims indefinite, Examiner suggest deleting the repeated word “control”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Xu et al. Publication No. (US 2021/0360698 A1).

Regarding claim 1, Xu teaches a method of wireless communication performed by a user equipment (UE) (wireless device 110 FIG.1), comprising: 
receiving, from a base station (BS) (base station gNB 122 FIG.1), an indication of a plurality of sets of slot format indicator parameters (receives configuration parameters indicating: a plurality of slot format combinations of a cell; and a slot format indicator (SFI) radio network temporary identifier (RNTI) [0488-490] FIG.20); and 
receiving, from the BS, a communication that identifies a set of slot format indicator parameters from the plurality of sets of slot format indicator parameters (receiving a downlink control information (DCI) indication indicating a slot format combination of the plurality of slot format combinations is received. The slot format combination indicates a channel occupancy time (COT) duration for the cell. A determination is made, based on the receiving the DCI, that the COT duration starts from the slot [0488-490] FIG.20B).  

Regarding claim 2, Xu teaches the method of claim 1, further comprising: identifying, based at least in part on the set of slot format indicator parameters, a physical downlink control channel communication that identifies a slot format indicator index for communication with the BS (in FIG. 20B, each Bit-field indicate a slot format combination, identified by a slot format combination index associated with reference signal (RS) through a group common PDCCH [0489-490] FIG.21).  

Regarding claim 3, Xu teaches the method of claim 1, wherein the plurality of sets of slot format indicator parameters identify at least one of: a slot format indicator radio network temporary identifier (a slot format indicator (SFI) indicate a radio network temporary identifier (RNTI) [0488-490] FIG.20), a downlink control information (DCI) payload size, a location of per-carrier information within a DCI payload, a slot format combination table, a physical downlink control channel common search space, or a control resource set associated with the common search space (The DCI may comprise a downlink grant (or downlink assignment), an uplink grant, or control information transmitted in a group common PDCCH. The DCI may have a structure as shown in FIG. 20B. In response to receiving the DCI, the wireless device may determine one or more MCOT structures for multiple reference signals based on the DCI as described with respect to FIG. 20B [0490-491] FIG.21).  

claim 4, Xu teaches the method of claim 1, wherein the indication of the plurality of sets of slot format indicator parameters is included in at least one of: a radio resource control communication, 0097-110048200351 a medium access control control element communication, or a downlink control information communication (wireless device may receive, from a gNB, RRC message(s) comprising slot format combination(s), a value of MCOT-RNTI (or COT-RNTI), and an indication of a bit-field position in a DCI for a reference signal [0491-493] FIG.22).  

Regarding claim 5, Xu teaches the method of claim 1, wherein the communication comprises at least one of: a radio resource control communication, a medium access control control element communication, or a downlink control information communication (wireless device may receive, from a gNB, RRC message(s) comprising slot format combination(s), a value of MCOT-RNTI (or COT-RNTI), and an indication of a bit-field position in a DCI for a reference signal [0491-493] FIG.22).    

Regarding claim 6, Xu teaches the method of claim 1, wherein the communication comprises: a downlink control information (DCI) communication having a slot format indication DCI format, or a downlink control information (DCI) communication having a scheduling DCI format and including a field indicating the set of slot format indicator parameters (a bandwidth part indicator field value is configured in DCI format [0410-4-12] FIG.16).  

claim 7, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a bandwidth part (BWP) identifier; and wherein the communication comprises: a BWP switching communication that identifies the set of slot format indicator parameters based at least in part on the BWP identifier (the DCI comprises a BWP indicator field, a BWP indicator field value that indicate an active DL BWP, from a configured DL BWP set, for one or more DL receptions or one or more UL transmissions [0269-272] FIG.10)  

Regarding claim 8, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a set of transmission configuration indicator (TCI) states; and wherein the communication comprises: a TCI state update communication that identifies the set of slot format indicator parameters based at least in part on the set of TCI states (the information in the DCI formats for downlink scheduling comprise Transmission Configuration Indication (TCI) [0316] FIG.15).  

Regarding claim 9, Xu teaches the method of claim 1, wherein the set of slot format indicator parameters is associated with a synchronization signal block (SSB) identifier; and wherein the communication comprises: a transmission configuration indicator (TCI) state update communication that identifies the set of slot format indicator parameters based at least in part on the SSB identifier (The reference signal (RS) comprise at least one of: DMRS, SSB, and CSI-RS [0482] [0511] FIG.5B).  

claim 10, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the BS, a channel quality measurement report associated with one or more beams of the BS (the UE measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources [0251-252] FIG.9A).  

Regarding claim 11, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the BS, a request for a slot format indicator index associated with the set of slot format indicator parameters (the UE selects a random access preamble index corresponding to a selected SS block or CSI-RS from a set of one or more random access preambles for beam failure recovery request [0286-288] FIG.20B).  

Regarding claim 12, Xu teaches the method of claim 11, wherein the request for the slot format indicator index associated with the set of slot format indicator parameters (The one or more physical channels may be employed for Uplink Control Information (UCI) 509 and/or Downlink Control Information (DCI) 517 [0230-232] FIG.5).  

Regarding claim 13, Xu teaches the method of claim 1, wherein receiving the communication that identifies the set of slot format indicator parameters comprises: receiving the communication that identifies the set of slot format indicator parameters based at least in part on transmitting, to the BS, an indication of a location of the UE (an association between a position/location of a Bit-field in the DCI and a reference signal (RS) is configured to the wireless device by the gNB via an RRC message, see slot format combination as shown in FIG.20B [0489]).

Regarding claim 14, Xu teaches the method of claim 13, wherein the indication of the location of the UE comprises: an explicit indication of the location of the UE, or a measurement report associated with a positioning reference signal (an association between a position/location of a Bit-field in the DCI and a reference signal (RS) is configured to the wireless device by the gNB via an RRC message [0489] FIG. 26).

Regarding claims 15-26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from a method in the “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 27-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from the “user equipment” side with a memory and one or more processors (Xu: 110-FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 29-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from the “base station” side with a memory and one or more processors (Xu: 120-FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472